 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTOINE DOUGLASS JOHNSON,                         No. 2:18-cv-2580 MCE AC P
11                       Petitioner,
12           v.                                         ORDER
13    PAUL THOMPSEN,
14                       Respondent.
15

16          Petitioner is a federal prisoner seeking habeas relief, purportedly under 28 U.S.C. § 2241.

17   Findings and Recommendations are currently pending, recommending dismissal for lack of

18   subject matter jurisdiction. ECF No. 13. Petitioner has filed a motion for leave to amend the

19   petition, docketed twice at ECF Nos. 15 and 16. The motion does not include a proposed

20   amended petition, or any concrete information about the substance of the proposed amendments.

21   In light of the procedural posture of the case, the motion will be STRICKEN without prejudice.

22          If the district judge agrees with the undersigned that this court lacks subject matter

23   jurisdiction over petitioner’s challenge to the validity of his conviction, the issue of amendment

24   will be moot. A petition over which there is no jurisdiction cannot be amended. If the district

25   judge declines to adopt the recommendation, and finds that there is jurisdiction, petitioner may

26   renew his motion.

27          To the extent that petitioner believes he can establish jurisdiction by amendment, that is an

28   argument that must be made in objection to the Findings and Recommendations. The motion
                                                       1
 1   now before the court is devoid of any proffered amendment that might confer jurisdiction.
 2   Moreover, for the reasons explained in the Findings and Recommendations, the jurisdictional
 3   defect identified by the undersigned is not one that can be cured by the allegation of additional
 4   facts or assertion of additional claims for relief.
 5           Accordingly, it is HEREBY ORDERED that the motion to amend, ECF Nos. 15 and 16, is
 6   STRICKEN without prejudice to refiling if and when the assigned district judge rules that the
 7   court may exercise jurisdiction over this action.
 8   DATED: March 27, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
